Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. U.S. Patent Application Publication US2003/0101385A1 in view of Honton U.S. Patent 9,223,672 in view of Miksovsky et al. U.S. Patent 6,526,529 in view of Makuch et al. U.S. Patent 9,183,072 in view of Hibino U.S. Patent Application Publication US2018/0091357A1.
As per claim 1, Lee teaches a computer-implemented method, executed on a computing device, comprising: generating, via a computing device associated with a support team user, a message library update wherein the message library update includes a plurality of error codes associated with a plurality of error/advisory messages receiving a message library update; comparing a specific error code concerning a storage system to the plurality of error codes included within the message library update to identify a specific error / advisory message associated with the specific error code; and providing the specific error / advisory message to a user of the storage system (¶ 0025-0029), wherein providing the specific error / advisory message to a user of the storage system includes identifying an article that address the specific error code concerning the storage system (¶ 0025-0029), and identifying a weblog that address the specific error code concerning the storage system (¶0004, 0007).  Honton teaches receiving the message library update on a service advisory database; storing the message library update in the service advisory database, and providing a message library, wherein the message library includes one or more error/advisory messages known to be associated with one or more subsystems included within a storage system (column 13, lines 25-43; column 14, lines 16-20), and providing a specific error/advisory message to a user of the storage system via a text message (column 30, claim 15).  It would have been obvious to one of ordinary skill in the art to use the process of Honton in the process of Lee.  One of ordinary skill in the art would have been motivated to use the process of Honton in the process of Lee because Honton teaches storing user error repair data for an application user, an explicit desire of Lee.    Miksovsky teaches6 Appl. No.: 16/038,428 Page 7 of 14Amendment Dated: October 19, 2020 Attorney Docket No.: 113454.00318/108834.02Reply to Office Action of July 17, 2020 and Advisory Action of October 8, 2020identifying a driver update for download that is configured to address the specific error code concerning the storage system (column 1, lines 34-37).  It would have been obvious to one of ordinary skill in the art to use the process of Miksovsky in the process of Lee.  One of ordinary skill in the art would have been motivated to use the process of Miksovsky in the process of Lee because Miksovsky teaches the updating of error messages with the latest information (abstract); an explicit desire of Lee.  Makuch teaches identifying a patch for instillation that is configured to address the specific error code concerning the storage system (column 5, lines 7-19).  It would have been obvious to one of ordinary skill in the art to use the process of Makuch in the process of Lee.  One of ordinary skill in the art would have been motivated to use the process of Makuch in the process of Lee because Makuch teaches an error database that correlates anomalies to solutions and proposes the solutions to the client (column2, line 46 – column 3, line 5); an explicit desire of Lee (¶ 0025-0029).  Hibino teaches wherein at least one error code concerns a malfunctioning driver for a network adapter included within a storage processor (¶ 0138-0140).  It would have been obvious to one of ordinary skill in the art to use the process of Hibino in the process of Lee.  One of ordinary skill in the art would have been motivated to use the process of Hibino in the process of Lee because Hibino teaches sending error information of a storage system to the user of the system via a communication platform, an explicit desire of Lee.
As per claim 2, Lee teaches the computer-implemented method of claim 1 wherein receiving a message library update includes: periodically receiving a first message library updates independent of other (¶ 0031-claim 1(1)).
As per claim 3, Lee teaches the computer-implemented method of claim 1 further comprising: receiving the message library update on a storage system (¶ 0019).
As per claim 4, Lee teaches the computer-implemented method of claim 3 wherein comparing a specific error code concerning a storage system to the plurality of error codes included within the message library update includes: comparing the specific error code concerning the storage system to the plurality of error codes included within the message library update that was received on the storage system (¶ 0027).
As per claim 5, Lee teaches the computer-implemented method of claim 1furhter comprising: receiving the message library update on a remote platform (¶ 0025).
As per claim 6, Lee teaches the computer-implemented method of claim 5 wherein comparing a specific error code concerning a storage system to the plurality of error codes included within the message library update includes: providing the specific error code to the remote platform; and comparing the specific error code concerning the storage system to the plurality of error codes included within the message library update that was received on the remote platform (¶ 0025-0029).
As per claim 7, Lee teaches the computer-implemented method of claim 6 wherein providing the specific error / advisory message to the user of the storage system includes: providing the specific error / advisory message to a user of the storage system via the remote platform (¶ 0029).
As per claim 8, Lee teaches a computer program product residing on a computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations comprising:  generating, via a support team user, a message library update wherein the message library update includes a plurality of error codes associated with a plurality of error / advisory messages receiving a message library update is generated by a support team user via a computing device; comparing a specific error code concerning a storage system to the plurality of error codes included within the message library update to identify a specific error / advisory message associated with the specific error code; and providing the specific error / advisory message to a user of the storage system (¶ 0025-0029), wherein providing the specific error / advisory message to a user of the storage system includes identifying an article that address the specific error code concerning the storage system (¶ 0025-0029), and identifying a weblog that address the specific error code concerning the storage system (¶0004, 0007).  Honton teaches receiving the message library update on a service advisory database; storing the message library update in the service advisory database; and providing a message library, wherein the message library includes one or more error/advisory messages known to be associated with one or more subsystems included within a storage system (column 13, lines 25-43; column 14, lines 16-20), and providing a specific error/advisory message to a user of the storage system via a text message (column 30, claim 15).  It would have been obvious to one of ordinary skill in the art to use the process of Honton in the process of Lee.  One of ordinary skill in the art would have been motivated to use the process of Honton in the process of Lee because Honton teaches storing user error repair data for an application user, an explicit desire of Lee.  Miksovsky teaches6 Appl. No.: 16/038,428 Page 7 of 14Amendment Dated: October 19, 2020 Attorney Docket No.: 113454.00318/108834.02Reply to Office Action of July 17, 2020 and Advisory Action of October 8, 2020identifying a driver update for download that is configured to address the specific error code concerning the storage system (column 1, lines 34-37).  It would have been obvious to one of ordinary skill in the art to use the process of Miksovsky in the process of Lee.  One of ordinary skill in the art would have been motivated to use the process of Miksovsky in the process of Lee because Miksovsky teaches the updating of error messages with the latest information (abstract); an explicit desire of Lee.  Makuch teaches identifying a patch for instillation that is configured to address the specific error code concerning the storage system (column 5, lines 7-19).  It would have been obvious to one of ordinary skill in the art to use the process of Makuch in the process of Lee.  One of ordinary skill in the art would have been motivated to use the process of Makuch in the process of Lee because Makuch teaches an error database that correlates anomalies to solutions and proposes the solutions to the client (column2, line 46 – column 3, line 5); an explicit desire of Lee (¶ 0025-0029).  Hibino teaches wherein at least one error code concerns a malfunctioning driver for a network adapter included within a storage processor (¶ 0138-0140).  It would have been obvious to one of ordinary skill in the art to use the process of Hibino in the process of Lee.  One of ordinary skill in the art would have been motivated to use the process of Hibino in the process of Lee because Hibino teaches sending error information of a storage system to the user of the system via a communication platform, an explicit desire of Lee.
As per claim 9, Lee teaches the computer program product of claim 8 wherein receiving a message library update includes: periodically receiving message library updates independent of other (¶ 0031-claim 1(1)).
As per claim 10, Lee teaches the computer program product of claim 8 further comprising: receiving the message library update on a storage system (¶ 0019).
As per claim 11, Lee teaches the computer program product of claim 10 wherein comparing a specific error code concerning a storage system to the plurality of error codes included within the message library update includes: comparing the specific error code concerning the storage system to the plurality of up-to-date error codes included within the message library update that was received on the storage system (¶ 0027).
As per claim 12, Lee teaches the computer program product of claim 8further comprising: receiving the message library update on a remote platform (¶ 0027).
As per claim 13, Lee teaches the computer program product of claim 12 wherein comparing a specific error code concerning a storage system to the plurality of error codes included within the message library update includes: providing the specific error code to the remote platform; and comparing the specific error code concerning the storage system to the plurality of error codes included within the message library update that was received on the remote platform (¶ 0025-0029).
As per claim 14, Lee teaches the computer program product of claim 13 wherein providing the specific error / advisory message to the user of the storage system includes: providing the specific error / advisory message to a user of the storage system via the remote platform (¶ 0029).
As per claim 15, Lee teaches a computing system including a processor and memory configured to perform operations comprising: generating, via a computing device associated with a support team user, a message library update wherein the message library update includes a plurality of error codes associated with a plurality of error / advisory messages receiving a message library update; comparing a specific error code concerning a storage system to the plurality of error codes included within the message library update to identify a specific error / advisory message associated with the specific error code; and providing the specific error / advisory message to a user of the storage system (¶ 0025-0029), wherein providing the specific error / advisory message to a user of the storage system includes identifying an article that address the specific error code concerning the storage system (¶ 0025-0029), and identifying a weblog that address the specific error code concerning the storage system (¶0004, 0007).  Honton teaches receiving the message library update on a service advisory database; storing the message library update in the service advisory database; and providing a message library, wherein the message library includes one or more error/advisory messages known to be associated with one or more subsystems included within a storage system (column 13, lines 25-43; column 14, lines 16-20), and providing a specific error/advisory message to a user of the storage system via a text message (column 30, claim 15).  It would have been obvious to one of ordinary skill in the art to use the process of Honton in the process of Lee.  One of ordinary skill in the art would have been motivated to use the process of Honton in the process of Lee because Honton teaches storing user error repair data for an application user, an explicit desire of Lee.  Miksovsky teaches6 Appl. No.: 16/038,428 Page 7 of 14Amendment Dated: October 19, 2020 Attorney Docket No.: 113454.00318/108834.02Reply to Office Action of July 17, 2020 and Advisory Action of October 8, 2020identifying a driver update for download that is configured to address the specific error code concerning the storage system (column 1, lines 34-37).  It would have been obvious to one of ordinary skill in the art to use the process of Miksovsky in the process of Lee.  One of ordinary skill in the art would have been motivated to use the process of Miksovsky in the process of Lee because Miksovsky teaches the updating of error messages with the latest information (abstract); an explicit desire of Lee.  Makuch teaches identifying a patch for instillation that is configured to address the specific error code concerning the storage system (column 5, lines 7-19).  It would have been obvious to one of ordinary skill in the art to use the process of Makuch in the process of Lee.  One of ordinary skill in the art would have been motivated to use the process of Makuch in the process of Lee because Makuch teaches an error database that correlates anomalies to solutions and proposes the solutions to the client (column2, line 46 – column 3, line 5); an explicit desire of Lee (¶ 0025-0029).
As per claim 16, Lee teaches the computing system of claim 15 wherein receiving a message library update includes: periodically receiving message library updates independent of other (¶ 0031-claim 1(1)).
As per claim 17, Lee teaches the computing system of claim 15further comprising: receiving the message library update on a storage system (¶ 0019).
As per claim 18, Lee teaches the computing system of claim 17 wherein comparing a specific error code concerning a storage system to the plurality of error codes included within the message library update includes: comparing the specific error code concerning the storage system to the plurality of error codes included within the message library update that was received on the storage system (¶ 0027).
As per claim 19, Lee teaches the computing system of claim 15further comprising: receiving the message library update on a remote platform (¶ 0025).
As per claim 20, Lee teaches the computing system of claim 19 wherein comparing a specific error code concerning a storage system to the plurality of error codes included within the message library update includes: providing the specific error code to the remote platform; and comparing the specific error code concerning the storage system to the plurality of error codes included within the message library update that was received on the remote platform (¶ 0025-0029).
As per claim 21, Lee teaches the computing system of claim 20 wherein providing the specific error/advisory message to the user of the storage system includes: providing the specific error/advisory message to the user of the storage system via the remote platform (¶ 0029).[AltContent: rect]	 



3.	Claims 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Honton in view of Mikovsky in view of Makuch in view of Hibino in view of Abdul et al. U.S. Patent Application Publication US2017/0315898A1.
As per claim 24, Lee in view of Honton in view of Mikovsky in view of Makuch in view of Hibino teaches the computing system of claim 15.  Abdul teaches it further comprising a fronted cache memory system (¶ 0056-0058, wherein he teaches the cache can be in the client and at the server).  It would have been obvious to one of ordinary skill in the art to use the process of Abdul in the process of Lee.  One of ordinary skill in the art would have been motivated to use the process of Abdul in the process of Lee because Abdul teaches the generation of error code log database and the correlation of like errors to assist the user in the resolution of such errors, an explicit desire of Lee.
As per claim 25, Abdul teaches the computing system of claim 24, wherein the fronted cache memory system includes one or more of a dynamic random access memory (RAM) cache memory system and a flash-based, cache memory system (¶ 0058).
As per claim 26, Lee in view of Honton in view of Mikovsky in view of Makuch teaches the computing system of claim 15.  Abdul teaches further comprising a backend cache memory system (¶ 0056-0058, wherein he teaches the cache can be in the client and at the server).

4.	Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Honton in view of Mikovsky in view of Makuch in view of Hibino in view of Pai U.S. Patent 7,702,782.
As per claim 27,  Lee in view of Honton in view of Mikovsky in view of Makuch in view of Hibino teaches the computing system of claim 15.  Pai teaches it further comprising a redundant array of independent disks (RAID) device, wherein the RAID device includes a RAID controller card and a plurality of storage hard disk drives (column 11, lines 7-16).  It would have been obvious to one of ordinary skill in the art to use the process of Pai in the process of Lee.  One of ordinary skill in the art would have been motivated to use the process of Pai in the process of Lee because Pai teaches an alert notification system in a storage network to assist in the resolution thereof, an explicit desire of Lee (¶ 0021, wherein alerts are generated due to storage faults).
As per claim 28,  Lee in view of Honton in view of Mikovsky in view of Makuch teaches the computing system of claim 15.  Pai teaches further comprising a storage system, wherein the storage system includes one or more of a Network Attached Storage (NAS) system and a Storage Area Network (SAN) (column 1, lines 7-21).

Response to Arguments
5.	Applicant’s arguments, see Remarks, filed 8/11/21, with respect to the rejection(s) of claim(s) 1, 8, 15 under Lee in view of Honton in view of Mikovsky in view of Makuch have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hibino.
With respect to claims 1, 8, and 15 amendment of the message being transmitted via a text message, the examiner finds that while Lee does teach the transmittal to include e-mail, he does not explicitly teach wherein text messaging is used; however, the already combined art of Honton does teach the transmittal of error information using text messaging (¶ 0238-0240).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER S MCCARTHY/            Primary Examiner, Art Unit 2113